                                         I-TNITED STATES DISTRICT COURT
                                          NORTMRN DISTRICT OF TEXAS
                                                 LUBBOCKDMISION

TINITED STATES OF AMERICA,

       Plaintiff,

                                                                                No. 5:21-CR-064H-B

LARRY TYE ROGERS,

       Defendant.


         ORDER ACCEPTING REPORT AND RECOMMENDATION AND
              REFERRING TIM ISSUE OF DETENTION TO TIIE
                  UNITED ST ATES MAGIS TRATE   GE

       Before the Court are the Notice Regarding Entry of a Plea of Guilty, the Consent                          of

the Defendant, and the Report and Recommendation Conceming Plea of Guilty of the

United States Magistrate Judge. As no objections to the Report and Recommendation have

been filed within fourteen days of service in accordance with 28 U.S.C. $ 636O)(1), the

Court accepts and adopts the Report and Recommendation. Accordingly, the Court accepts

the plea of guilry, and Rogers is hereby adjudged guilry ofPossession ofChild Pomography

in violation of 1 8 U   .   S   .   C.   5 2252(a)(4)@)   .   Sentence   will   be imposed   in accordance with the

Court's scheduling order. The Court now refers the issue of mandatory detention pending

sentencing to the Honorable Magistrate Judge D. Gordon Bryant'

I.      Backgrounil

        The Information charges a violation of 18 U.S.C.                         0   2252(aX XB), that is Possession

of child Pomography. on June 14,2021, Rogers pled guilty to the chalge. The Honorable

Magistrate Judge Bryant recommended that the plea be accepted. Having accepted that
recommendation, Rogers has now been adjudged guilty of Possession of Child

Pomography.

2.        Legal Standard Goveraing Mandatory Detention

          Title   18   United States Code, Section 3la3@)(2) mandates detention after a guilty

plea if the offense of conviclion is among those listed in 18 U.S.C. 0 3142(0(1XA)-(C).

Section 3142(0(1XA) details three categories of          crime-a crime of violence, a violation of

Section 1591, or an offense listed in Section 2332b(g)(5)(B). Here, Possession of Child

Pomography is a crime of violence. A crime of violence is defined, among other things, as a

felony under Chapters 77,109A, 110, or 117 of Title 18. 18 U.S.C. $ 3156(a)(a). Chapter

110 includes the statute of conviction at issue in this      case-l8 U.S.C.   $ 2252(a)@)@).


Moreover, Fifth Ctcuit precedent provides that Possession of Child Pomography is a crime

of violence within the meaning of 18 U.S.C. $ 3142(0(1)(.4). Unhed States v. Fitzpatick,44

F. App'x 653 (5th Cn.2002).

          Section 3143(a)(2) details two exceptions to mandatory detention for defendants

awaiting imposition or execution of a sentence. The defendant must be detained unless

"(A)(i)   the   judicial officer finds there is a substantial likelihood that a motion for acquittal or

new trial will be granted; or (ii) an attomey for the Govemment has lecommended that no

sentence of imprisonment be imposed on the person; and @) the judicial ofEcer finds by

clear and convincing evidence that the person is not likely to flee or pose a danger to any

other person or the community." Id. Additionally, a person otherwise "subject to detention

under Section 3143@)(2), and who meets the conditions ofrelease set forth in Section

31a3(a)(1) or @)(1), may be ordered released, under appropriate conditions, by the judicial




                                                     2
ofEcer, if it is clearly shown that there are exceptional reasons why such person's detention

would notbe appropriate."    18   U.S.C. 0 31a5(c).

       The Court thus refers this matter to the Honorable Magistate Judge Bryant to

determine whether Section 3143(a)(2)'s or Section 3145(c)'s exceptions are satisfied.

3.     Conclusion

       The issue of mandatory detention for this offense is referred to Magistrate Judge

Bryant for resolution.

       so ordered on tun   iQ,     zozt.




                                                          S   WESLEY
                                                               STATES DISTRICT ruDGE




                                                 -)
